               Case 3:20-cv-00608-SK Document 20 Filed 07/13/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SAVITH IYENGAR (CABN 268342)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 6        FAX: (415) 436-6748
          savith.iyengar@usdoj.gov
 7
   Attorneys for Defendant
 8 UNITED STATES DEPARTMENT OF
   HEALTH AND HUMAN SERVICES
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12
   THE CENTER FOR INVESTIGATIVE                ) NO. 20-CV-00608-SK
13 REPORTING and AURA BOGADO,                  )
                                               ) JOINT STATUS REPORT
14        Plaintiffs,                          )
                                               )
15    v.                                       )
                                               )
16 UNITED STATES DEPARTMENT OF                 )
   HEALTH AND HUMAN SERVICES,                  )
17                                             )
          Defendant.                           )
18                                             )
19

20          Pursuant to the stipulation of plaintiffs The Center for Investigative Reporting and Aura Bogado

21 (“Plaintiffs”) and defendant United States Department of Health and Human Services (“Defendant”),

22 ECF No. 17, the Court continued the initial case management conference (“CMC”) in this action to July

23 20, 2020 at 1:30 p.m. and required the parties to provide an interim joint status report by May 22, 2020

24 and a joint status report by July 13, 2020. ECF No. 18. The parties timely filed their joint status report,

25 ECF No. 19, and now respectfully submit this joint status report.

26          As background, at the time of the parties’ stipulation, the parties reported that they were engaged

27 in cooperative and productive communications regarding the documents sought in Plaintiffs’ five FOIA

28 requests that are the subject of this litigation, and the search for and release of responsive records. ECF
     JOINT STATUS REPORT
     3:20-CV-00608-SK                                1
               Case 3:20-cv-00608-SK Document 20 Filed 07/13/20 Page 2 of 2




 1 No. 17. The parties also noted that Defendant had completed searches for certain subparts of Plaintiffs’

 2 requests and intended to produce responsive documents by May 22, 2020. Id.

 3          In their interim joint status report, the parties reported that Defendant timely produced those

 4 responsive documents and the parties had continued to make significant progress toward resolving the

 5 remainder of Plaintiffs’ requests. ECF No. 19. The parties also reported that they would provide the

 6 Court with another joint status report and either request a further continuance of the CMC or, if the need

 7 arose, request to appear at the CMC. Id. The parties respectfully submitted that this would be the most

 8 efficient manner to proceed and would conserve the parties’ and Court’s resources. Id.
 9          Since the date of their interim joint status report, the parties have continued to meet and confer

10 cooperatively and productively regarding the release of documents sought in Plaintiffs’ FOIA requests.

11 Given that these efforts are ongoing, the parties respectfully request that the Court further continue the

12 parties’ CMC from July 20, 2020 until August 24, 2020, to give the parties additional time to meet and

13 confer regarding — and Defendant additional time to conduct — the search for and release of responsive

14 records.

15          In accordance with Civil Local Rule 5-1(i)(3), the filer of this document attests that all

16 signatories listed below concur in the filing of this document.

17

18 DATED: July 13, 2020                                   Respectfully submitted,
                                                          DAVID L. ANDERSON
19
                                                          United States Attorney
20                                                        /s/ Savith Iyengar
                                                          SAVITH IYENGAR
21                                                        Assistant United States Attorney
22                                                        Attorneys for Federal Defendant
23
     DATED: July 13, 2020                                 THE CENTER FOR INVESTIGATIVE
24                                                        REPORTING
25                                                        D. Victoria Baranetsky
                                                          D. VICTORIA BARANETSKY
26
                                                          Attorneys for Plaintiffs
27

28
     JOINT STATUS REPORT
     3:20-CV-00608-SK                                 2
